DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, Claims 1-3, 5-8, and 16 in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground that the technical feature common to each of Groups I-V now includes a catalyst K that includes a 1,3-ketoamidate complex of iron(III).  December (US 2018/0030310) does not teach iron(III) as recited in the amended claims, and therefore unity of invention is established.  This is persuasive inasmuch as December fails to teach a 1,3-ketoamidate complex of iron(III).  However, the technical feature common to each of Groups I-V is not a special technical feature and Groups I-V lack unity of invention for the reasons discussed below.  
The restriction requirement between Groups I-V is maintained and Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The inventions listed as Groups I-V in the Office action dated 4 February 2022 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Groups I-V lack unity of invention a posteriori over Tribelhorn et al. (US 2010/0059179) in view of Cannas et al. (US 2014/0357793).
Regarding Groups I-V, the common technical feature is encompassed by the activator composition described in Claim 1.
Tribelhorn teaches a stable solution or dispersion of a catalyst for the curing of a reactive adhesive system (Abstract).  The catalyst solution or dispersion comprises a solvent.  Preferred solvents include aliphatic hydrocarbons such as heptane and octane (p. 2-3, [0024]).  These solvents read on the claimed solvent L.  
The catalyst concentration in the solution or dispersion is from about 0.01 wt% to about 20 wt% (p. 3, [0025]).  This indicates that the solvent will be present in amounts of about 80-99.99 wt%.  These ranges overlap the claimed amounts for both the claimed catalyst K and solvent L.
The solution or dispersion may be used to cure two-part polyisocyanate-based adhesives that form polyurethanes when cured (p. 2, [0023]).  Tribelhorn does not teach a catalyst K comprising a 1,3-ketoamidate complex of iron(III).
In the same field of endeavor, Cannas teaches 1 complexes of iron(III) and a ligand L having the formula (I) (Abstract).  The structure depicted by Formula (I) is recognized in the art as a 1,3-ketoamidate.  The complexes are especially suitable as catalysts for two-component polyurethane compositions (Abstract) which are used as adhesives (p. 5, [0057]).  The use of Cannas’ iron(III) complex results in good stability of cured polyurethanes under thermal stress and has relatively low toxicity (p. 5, [0056]).
Cannas’ Example 1 illustrates the synthesis of iron(III) tris(N,N-diethyl-3-oxobutanamidate (p. 5, [0070]).  Example 7 illustrates the synthesis of iron(III) tris(N,N-dibutyl-3-oxo-heptanamidate) (p. 6, [0083]).  Cannas’ compounds are obtained as highly viscous oils, demonstrating that they are liquids at room temperature (i.e. approximately 23°C).  
Alternatively, these compounds are identical to catalysts A-4 and A-5 employed in the instant specification at page 17.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the iron(III) 1,3-ketoamidate complexes formed in Examples 1 and 7 will necessarily possess the same physical properties as those described in the instant specification, including existing in a liquid state at 23°C.  Therefore, Cannas’ complexes read on the claimed catalyst K.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Cannas’ 1,3-ketoamidate iron(III) complex as the catalyst in Tribelhorn’s solution or dispersion, as it is expressly suggested for use in that capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Cannas’ complex results in good thermal stability and exhibits low toxicity.
Modification of Tribelhorn in view of cannas results in a composition comprising from about 0.01 wt% to about 20 wt% of a 1,3-ketoamidate complex of iron(III) and about 80-99.99 wt% of a solvent such as heptane or octane.  This product reads on the activator composition recited in Claim 1.
Therefore, the common technical feature does not define a contribution over the prior art of Tribelhorn and Cannas, and thus does not constitute a special technical feature.  Consequently a lack of unity is present between the inventions of Groups I-V.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tribelhorn in view of Cannas.
Regarding Claims 1-3, 8, and 16, Tribelhorn teaches a stable solution or dispersion of a catalyst for the curing of a reactive adhesive system (Abstract).  The catalyst solution or dispersion comprises a solvent.  Preferred solvents include aliphatic hydrocarbons such as heptane and octane (p. 2-3, [0024]).  These solvents read on the claimed solvent L.  
The catalyst concentration in the solution or dispersion is from about 0.01 wt% to about 20 wt% (p. 3, [0025]).  This indicates that the solvent will be present in amounts of about 80-99.99 wt%.  These ranges overlap the claimed amounts for both the claimed catalyst K and solvent L.
The solution or dispersion may be used to cure two-part polyisocyanate-based adhesives that form polyurethanes when cured (p. 2, [0023]).  Tribelhorn does not teach a catalyst K comprising a 1,3-ketoamidate complex of iron(III).
In the same field of endeavor, Cannas teaches 1 complexes of iron(III) and a ligand L having the formula (I) (Abstract).  The structure depicted by Formula (I) is recognized in the art as a 1,3-ketoamidate.  The complexes are especially suitable as catalysts for two-component polyurethane compositions (Abstract) which are used as adhesives (p. 5, [0057]).  The use of Cannas’ iron(III) complex results in good stability of cured polyurethanes under thermal stress and has relatively low toxicity (p. 5, [0056]).
Cannas’ Example 1 illustrates the synthesis of iron(III) tris(N,N-diethyl-3-oxobutanamidate (p. 5, [0070]).  Example 7 illustrates the synthesis of iron(III) tris(N,N-dibutyl-3-oxo-heptanamidate) (p. 6, [0083]).  Cannas’ compounds are obtained as highly viscous oils, demonstrating that they are liquids at room temperature (i.e. approximately 23°C).  
Alternatively, these compounds are identical to catalysts A-4 and A-5 employed in the instant specification at page 17.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the iron(III) 1,3-ketoamidate complexes formed in Examples 1 and 7 will necessarily possess the same physical properties as those described in the instant specification, including existing in a liquid state at 23°C.  Therefore, Cannas’ complexes read on the claimed catalyst K.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Cannas’ 1,3-ketoamidate iron(III) complex as the catalyst in Tribelhorn’s solution or dispersion, as it is expressly suggested for use in that capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Cannas’ complex results in good thermal stability and exhibits low toxicity.
Modification of Tribelhorn in view of cannas results in a composition comprising from about 0.01 wt% to about 20 wt% of a 1,3-ketoamidate complex of iron(III) and about 80-99.99 wt% of a solvent such as heptane or octane.  This product reads on the activator composition recited in Claims 1-3, 8, and 16.
Regarding Claim 5, Cannas’ complex may be used either as a sole catalyst or together with other compounds including tertiary amines (p. 4, [0053]).
Regarding Claim 6, tin compounds are not required components of either Tribelhorn’s solution or dispersion or Cannas’ catalyst complex.  Therefore, the prior art contemplates compositions which are free of tin compounds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tribelhorn in view of Cannas as applied to Claim 1 above, further in view of Bateman et al. (US 2007/0218295).
Regarding Claim 7, Tribelhorn and Cannas remain as applied to Claim 1 above.  Tribelhorn’s composition is used as a catalyst in two-component systems used to bond paint-coated substrates (p. 11, [0061]-[0062]).  Cannas’ complex is suitable for use in two-component compositions used in various applications including adhesives and coatings (p. 5, [0057]).  Both Tribelhorn and Cannas recognize the importance of improving adhesion of two-component systems to substrates (see Tribelhorn at p. 1, [0001]; Cannas at p. 1, [0003]).  Cannas’ complex is recognized as being useful in catalyzing silane crosslinking reactions (p. 3, [0029]).  The cited references do not teach the use of a silane compound as claimed.
In the same field of endeavor, Bateman teaches a method of activating organic coatings to improve adhesion to substrates and other coating layers (Abstract).  The method is suitable in polyurethane based systems (p. 2, [0025]).  Bateman employs an adhesion promoter and a solvent (p. 3, [0029] and [0042]).  Suitable adhesion promoters include aminosilanes and epoxysilanes (p. 3, [0045]).  These compounds read on the claimed silane S.  The adhesion promoters are present in the solvent in amounts of 0.01-50 wt% (p. 4, [0048]).  This range overlaps the claimed 0.5-10 wt%.
It would have been obvious to one of ordinary skill in the art at the time of filing to include 0.01-50 wt% of Bateman’s aminosilane or epoxysilane in the composition resulting from modification of Tribelhorn in view of Cannas in order to achieve improved adhesion.  Modification in this way reads on Claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762